Citation Nr: 1518424	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-09 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to an initial compensable evaluation for right knee patellofemoral pain syndrome.  

3.  Entitlement to an initial compensable evaluation for left knee patellofemoral pain syndrome.  



ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel




INTRODUCTION

The Veteran has honorable active service from September 1999 to September 21, 2003; service from September 22, 2003 to February 2004 was under conditions that were other than honorable and VA compensation is not payable for this time.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In addition to the paper claims file, relevant records are located in the Veteran's Virtual VA file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure that the Veteran is provided with examinations that are adequate for rating purposes.  With respect to the Veteran's claim of entitlement to service connection for a back disorder, examination is warranted to better determine whether the Veteran's claimed back pain manifests in objective evidence of pain or other functional impairment and whether it is attributable to a diagnosable disorder.  Additionally, the Veteran's assertion that his back disorder is due to his service-connected knee disorder, as noted in a February 2011 treatment record, has not yet been addressed in a VA examination.  

With respect to the claim of entitlement to compensable evaluations for patellofemoral pain syndrome, an additional examination is warranted to obtain further details regarding any functional limitations during flare-ups and any objective evidence of pain.  

Any outstanding records of relevant treatment should also be obtained.  


Accordingly, the case is REMANDED for the following actions:

1.  With the assistance of the Veteran as necessary, obtain any outstanding, relevant treatment records, to include any records of relevant treatment at the Orlando VA Medical Center since June 2011, and associate them with the claims file, VBMS, or Virtual VA.

2.  After any additional records have been obtained and associated with the claims file, VBMS, or Virtual VA, and whether or not any additional records are obtained, schedule the Veteran for a VA examination to assess the nature and etiology of his claimed back disorder and the severity of his service-connected patellofemoral pain syndrome and provide the examiner with access to the claims file and any pertinent electronic records.  The examiner must review the claims file and any relevant electronic records and document such review in his or her report.  Any indicated tests or studies should be performed.  The examiner is asked to: 

(a)  Examine the Veteran and diagnose any current back disorders.  Any objective evidence of back pain or other functional impairment must be noted.  

(b)  Provide the range of flexion and extension of both knees in degrees (including the point, if any, at which objective evidence of painful motion begins), and indicate whether either knee exhibits pain, weakened movement, excess fatigability, or incoordination during flare ups or upon repetitive use.  If feasible, this determination should be expressed in terms of the degree of any additional range of motion lost due to any of the above factors, to include during flare ups or upon repetitive use.  Indicate whether there is evidence of or symptomatology associated with recurrent subluxation, lateral instability, or dislocated semilunar cartilage.  Describe any other symptomatology or impairment associated with the Veteran's knee disorder.  

(c)  For each and every diagnosed back disorder, provide the following opinions (if no back disorder is diagnosed, provide the opinions with respect to any objective indications of pain or other functional impairment): 

(i)  Is it at least as likely as not (a 50 percent probability or greater) that the disorder had onset during or was caused by the Veteran's service, to include in-service complaints of back pain?

(ii)  Is it at least as likely as not that the disorder is caused by the Veteran's service-connected patellofemoral syndrome?

(iii)  Is it at least as likely as not that the disorder is permanently worsened beyond its natural progression (aggravated) by the Veteran's service-connected patellofemoral syndrome?  If so, provide an opinion as to the extent of the worsening.  

(d)  Provide an explanation for all opinions, including a discussion of the facts of this case and any medical studies or literature relied upon.  If unable to provide any of the requested opinions without resorting to speculation, explain why that is the case.  

3.  After completing the above and any other indicated development, readjudicate the claims.  If any benefit sought is not granted to the Veteran's satisfaction, provide the Veteran a supplemental statement of the case and allow an appropriate opportunity to respond before returning the claims file to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



